Exhibit 10.3

ESCROW AGREEMENT

This Escrow Agreement is dated as of November     , 2007, by and among The
Providence Service Corporation, a Delaware corporation (the “Company”), The Bank
of New York Trust Company, N.A., as escrow agent (“Escrow Agent”), The Bank of
New York Trust Company, N.A., as trustee (the “Trustee”) and the persons and
entities listed on the Schedule of Holders attached hereto as Schedule I (the
“Holders”).

WITNESSETH

WHEREAS, the Company has entered into that certain Agreement and Plan of Merger,
dated as of November 6, 2007 (the “Acquisition Agreement”), by and between the
Company, PRSC Acquisition Corporation, Charter LCI Corporation, a Delaware
corporation (“LCI”), and the stockholders of LCI (the “Seller”) and CLCI Agent,
LLC, as stockholder representative, pursuant to which LCI will merge with PRSC
Acquisition Corporation (the “Acquisition”).

WHEREAS, pursuant to that certain Indenture, dated November     , 2007 (the
“Indenture”), between the Company and the Trustee, the Company is issuing up to
$70,000,000 aggregate principal amount of 6.5% Convertible Senior Subordinated
Notes due 2014 (the “Notes”). The Company has agreed, for the benefit of the
Trustee and for the benefit of the Holders, to enter into this Escrow Agreement
with respect to the Notes. Capitalized terms not defined herein shall have the
meaning assigned to them in the Indenture.

WHEREAS, the Holders desire to deposit in escrow, to be held by the Escrow Agent
subject to the release conditions set forth herein, certain funds representing
that portion of the purchase price of the Notes to be received by the Company.

WHEREAS, for administrative convenience only, each Holder has requested the
Escrow Agent to hold the Notes issued and delivered to, and in the name of, such
Holder pursuant to the Indenture, subject to release in accordance with the
provisions of this Agreement.

WHEREAS, this Escrow Agreement shall govern the terms upon which the Escrow
Agent will receive and hold, and make disbursements from, the escrow and the
duties for which the Escrow Agent will be responsible.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the Company, the Escrow Agent, the Trustee and the
Holders agree as follows:

1. Appointment of Escrow Agent. The Company, on the one hand, and the Trustee
and the Holders, on the other hand, do hereby appoint and designate the Escrow
Agent as escrow agent for the purposes set forth herein, and the Escrow Agent
does hereby accept such appointment under the terms and conditions set forth
herein.

2. Establishment of Escrow Funds. (a) Simultaneously with the execution of this
Escrow Agreement, at the direction of the Company (which by its execution hereof
it shall be deemed to have given), each Holder shall deposit, as payment in full
for such Holder’s Notes, pursuant to a wire transfer, the aggregate principal
dollar amount of Notes as is set forth opposite its name in Schedule I hereto
(the “Escrow Funds”) with the Escrow Agent. If and to the extent the conditions
set forth in Section 5 of this Escrow



--------------------------------------------------------------------------------

Agreement have been met with respect to the release of the Escrow Funds, the
Escrow Funds shall be delivered to the Company by the Escrow Agent in accordance
with such Section 5. If and to the extent the conditions set forth in Section 6
of this Escrow Agreement have been met with respect to the release of the Escrow
Funds, Escrow Funds in an amount equal to the Mandatory Repurchase Amount shall
be delivered to the Trustee (or Paying Agent under the Indenture, as applicable)
to fund the Repurchase (as defined in the Indenture) and, if applicable, that
portion of the Escrow Funds representing the Excess Amount shall be delivered to
the Company. The Escrow Agent shall hold, subject to the terms and conditions
hereof, such cash and shall make such investments and reinvestments of the
escrowed cash as may be permitted pursuant to Section 3 hereof, which, together
with the income from such investments, shall become the Escrow Funds.

(b) Simultaneously with the execution of this Escrow Agreement, for
administrative convenience only, the Company shall deliver the Notes to the
Escrow Agent, on behalf and at the direction of the Holder (which by its
execution hereof it shall be deemed to have given), to be held for the benefit
of such Holder. Upon such delivery, such Notes shall be deemed outstanding under
the Indenture and the Holder shall have all rights of a Holder of Notes
thereunder. The Notes shall be delivered as follows: (i) to the Holder of such
Notes, if and to the extent the conditions set forth in Section 5 of this Escrow
Agreement have been met with respect to the release of the Escrow Funds, and
(ii) to the Trustee for cancellation on behalf of the Company, if and to the
extent the conditions set forth in Section 6 of this Escrow Agreement have been
met with respect to the release of the Escrow Funds. Notwithstanding the
foregoing, the Escrow Agent shall deliver to a Holder any Notes being held by
the Escrow Agent for such Holder upon the written request by such Holder to the
Escrow Agent.

3. Investment of Escrow Funds. The Escrow Funds shall be received by the Escrow
Agent and deposited into an escrow account to be named the PRSC Convertible Note
Fund. Escrow Agent agrees to invest and reinvest funds in the Escrow Account,
but only upon written instructions signed by the Company and only to the extent
such instructions direct such funds to be invested in the following (the
“Permitted Investments”):

(a) obligations issued or guaranteed as to full and timely payment by the United
States of America or by any person controlled or supervised by or acting as an
instrumentality of the United States of America which obligations are backed by
the full faith and credit of the United States of America pursuant to authority
granted by Congress; or

(b) money market mutual funds that are registered with the United States
Securities and Exchange Commission meeting the requirements of Rule 2a-7 under
the Investment Company Act of 1940, and at least 95% of the assets of which
constitute cash equivalents.

Promptly after the initial deposit is made, the Company shall give the Escrow
Agent written directions to invest the Escrow Funds without distinction between
principal and income, in Permitted Investments and from time to time the Company
may direct the reinvestment in other Permitted Investments. The Escrow Agent
will credit all such investments and reinvestments to the escrow account and
hereby agrees to treat any such investment or reinvestment as a financial asset
within the meaning of Section 8-102(a)(9) of the New York Uniform Commercial
Code. The Escrow Agent is hereby authorized to execute purchases and sales of
permitted investments through the facilities of its own trading or capital
markets operations or those of any affiliated entity. In the absence of written
investment direction, the Escrow Agent shall hold funds received hereunder
uninvested. The Escrow Agent shall have the right to liquidate any investments
held in order to provide funds necessary to make required payments under this
Escrow Agreement. The Escrow Agent in its capacity as escrow agent hereunder
shall not have any liability for any loss sustained as a result of any
investment or non-investment prior to its maturity of for the failure of the
parties to give the Escrow Agent instructions to invest or reinvest the Escrow
Funds or any earnings thereon.

 

-2-



--------------------------------------------------------------------------------

4. No Right in Escrow Funds or Notes. The Company expressly acknowledges and
agrees that prior to the satisfaction of the release conditions in Section 5,
the Company shall have no interest or rights in the Escrow Funds. In the event
of the investment of funds in the escrow account, the Company shall have no
interest or rights in such investments or investment securities.

The Company expressly acknowledges and agrees that it has no interest or rights
in the Notes, that the Notes shall be deemed outstanding for purposes of the
Indenture and that each Holder shall be deemed to be the holder of its
respective Notes for all purposes of the Indenture. The company further
acknowledges and agrees that the Notes are being held by the Escrow Agent for
administrative convenience only and that, upon issuance and deposit in the
Escrow Account, the Notes shall constitute a legal, valid and binding obligation
of the Company and each Holder shall be entitled to all the rights and remedies
available to it under the Indenture as a Holder of Notes.

5. Release Conditions. Upon receipt by the Trustee of an Acquisition Certificate
(as defined below) substantially in the form attached hereto as Exhibit A, the
Company and the Trustee shall execute the joint written instructions,
substantially in the form attached hereto as Exhibit B, instructing the Escrow
Agent to release the Escrow Funds to the Company and any Notes that it then
holds to the Holders. Upon receipt of the fully executed joint written
instructions, the Escrow Agent shall, as soon as reasonably practicable, wire
the Escrow Funds to the Company (together with all interest, income and earnings
thereon) and release the Notes to the Holders. If the Escrow Agent is required
to wire the Escrow Funds (together with all interest, income and earnings
thereon) on a day that is not a Business Day, then the Escrow Agent shall not be
obligated to wire such amounts to the Company until the next succeeding Business
Day. An “Acquisition Certificate” means a certificate signed by the Company’s
Chief Executive Officer and Chief Financial Officer that certifies that (i) the
Company and Seller have each performed, complied or received waivers of each
term, condition and covenant contained in the Acquisition Agreement (except for
Section 1.5) and related documents, and (ii) upon receipt of the Escrow Funds,
the Company will immediately pay to Seller, by wire transfer of same day funds,
such Escrow Funds and such other amounts as required by the Acquisition
Agreement necessary for the consummation of the Acquisition.

6. Escrow Conditions Not Met. Upon the earlier to occur of (i) the receipt by
the Escrow Agent of written notice from the Company that the Acquisition will
not be consummated or (ii) the condition in Section 5 is not satisfied by the
close of business on December 31, 2007 (which date may be extended by the
written consent of the Holders of a majority in aggregate principal amount of
the Notes to no later than February 15, 2008), the Escrow Agent shall send
notice to the Holders that the condition of the escrow has not been met and
shall deliver the Notes to the Trustee against payment by the Company of the
Mandatory Repurchase Price, all in accordance with this Section 6 and with
Section 3.06 of the Indenture. Upon receipt of notice that the Company has
failed to meet the condition entitling the Company to the Escrow Funds, the
Holders shall receive their portion of the Escrow Funds. If the Mandatory
Repurchase Price (as defined in the Indenture) exceeds the Escrow Funds
(together with all interest, income and earnings thereon), the Company shall
promptly give the Escrow Agent written instructions instructing the Escrow Agent
to wire the Escrow Funds (together with all interest, income and earnings
thereon) to the Holders and the Escrow Agent shall promptly comply with such
instructions. If the Escrow Funds (together with all interest, income and
earnings thereon) exceed the Mandatory Repurchase Price (the “Excess Amount”),
the Company shall promptly give the Escrow Agent written instructions
instructing the Escrow Agent to wire the Mandatory Repurchase Price to the
Holders and to wire such Excess Amount to the Company and the Escrow Agent shall
promptly comply with such instructions.

 

-3-



--------------------------------------------------------------------------------

7. Notices. All notices and communications hereunder shall be in writing and
shall be deemed to be duly given if sent by first class mail to the address as
follows:

If to the Escrow Agent, to:

The Bank of New York Trust Company, N.A.

700 S. Flower Street, Suite 500

Los Angeles, California 90017

Attention: Corporate Unit

Fax: (213) 630-6298

If to the Trustee, to

The Bank of New York Trust Company, N.A.

700 S. Flower Street, Suite 500

Los Angeles, California 90017

Attention: Corporate Unit

Fax: (213) 630-6298

If to the Company, to:

The Providence Service Corporation

5524 East Fourth Street

Tucson, Arizona 85711

Attention: General Counsel

Fax: (520) 747-6605

With a copy to:

Blank Rome, LLP

One Logan Sq., 130 N. 18th St.

Philadelphia, Pennsylvania 19103

Attention: Steven Dubow, Esq.

Fax: (215) 832-5755

If to the Holders, to the addresses and facsimile numbers for such notices and
communications as set forth on the Schedule of Holders;

or at such other address as any of the above may have furnished to the other
parties in writing by registered mail, return receipt requested and any such
notice or communication given in the manner specified in this Paragraph 7 shall
be deemed to have been given to a party on the date received by such party. In
the event that the Escrow Agent, in its sole discretion, shall determine that an
emergency exists, the Escrow Agent may use or accept such other means of notice
or communication as the Escrow Agent deems advisable.

The Escrow Agent agrees to accept and act upon facsimile transmission of written
instructions and/or directions pursuant to this Agreement given by the Company;
provided, however, that (i) the Company, subsequent to such facsimile
transmission of written instructions and/or directions, shall provide the
originally executed instructions and/or directions to the Escrow Agent in a
timely manner and (ii) such originally executed instructions and/or directions
shall be signed by an authorized officer of the Company.

 

-4-



--------------------------------------------------------------------------------

8. Reliance. The Escrow Agent may act upon any instrument or other writing
believed by it in good faith to be genuine and to be signed or presented by the
proper person or persons and shall not be liable in connection with the
performance by it of its duties pursuant to the provisions hereof, except for
its own willful misconduct or gross negligence.

9. Escrow Agent Duties. The duties and responsibilities of the Escrow Agent
hereunder shall be determined solely by the express provisions of this Escrow
Agreement, and no other or further duties or responsibilities shall be implied.
The Escrow Agent shall not have any liability under, nor duty to inquire into
the terms and provisions of any agreement or instructions, other than outlined
in this Escrow Agreement.

(a) The duties, responsibilities and obligations of the Escrow Agent shall be
limited to those expressly set forth herein and no duties, responsibilities or
obligations shall be inferred or implied. Escrow Agent shall not be subject to,
nor require to comply with, any other agreement to which the Company is a party,
even though reference thereto may be made herein, or to comply with any
direction or instruction (other than those contained herein or delivered in
accordance with this Escrow Agreement) from the Company or any entity acting on
its behalf. The Escrow Agent shall not be required to, and shall not, expend or
risk any of its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder.

(b) This Agreement is for the exclusive benefit of the parties hereto and their
respective successors hereunder, and shall not be deemed to give, either express
or implied, any legal or equitable right, remedy, or claim to any other entity
or person whatsoever.

(c) If at any time the Escrow Agent is served with any judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process which in any way affects the Escrow Funds (including but
not limited to orders of attachment or garnishment or other forms of levies or
injunctions or stays relating to the transfer of Escrow Funds), the Escrow Agent
is authorized to comply therewith in any manner as it or its legal counsel of
its own choosing deems appropriate; and if the Escrow Agent complies with any
such judicial or administrative order, judgment, decree, writ or other form of
judicial or administrative process, the Escrow Agent shall not be liable to any
of the parties hereto or to any other person or entity even though such order,
judgment, decree, writ or process may be subsequently modified or vacated or
otherwise determined to have been without legal force or effect.

(d) The Escrow Agent shall not be liable for any action taken or omitted or for
any loss or injury resulting from its actions or its performance or lack of
performance of its duties hereunder in the absence of gross negligence or
willful misconduct on its part. In no event shall Escrow Agent be liable (i) for
acting in accordance with or relying upon any instruction, notice, demand,
certificate or document from the Company or the Holders or any entity acting on
behalf of the Company or the Holders, (ii) for any consequential, punitive or
special damages, (iii) for the acts or omissions of its nominees,
correspondents, designees, subagents or subcustodians, or (iv) for an amount in
excess of the value of the Escrow Funds, valued as of the date of deposit.

(e) If any fees, expenses or costs incurred by, or any obligations owed to, the
Escrow Agent hereunder are not promptly paid when due, the Escrow Agent may
reimburse itself therefor from the Escrow Funds and may sell, convey or
otherwise dispose of any Escrow Funds for such purpose.

(f) As security for the due and punctual performance of the Company’s
obligations to the Escrow Agent hereunder, now or hereafter arising, each of the
Company and the Holders hereby pledge, collaterally assign and grant to the
Escrow Agent a continuing security interest in, and a lien on, the Escrow Funds
and all distributions thereon or additions thereto (whether such additions are
the result of deposits by the Company or the Holders or the investment of Escrow
Funds). The security interest of Escrow Agent shall at all times be valid,
perfected and enforceable by Escrow Agent against the Company and all third
parities in accordance with the terms of this Escrow Agreement.

 

-5-



--------------------------------------------------------------------------------

(g) Escrow Agent shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of the Escrow Agent (including but not limited to
any act or provision of any present or future law or regulation or governmental
authority, any act of God or war, or the unavailability of the Federal Reserve
Bank wire or telex or other wire or communication facility).

(h) Unless otherwise specifically set forth herein, the Escrow Agent shall
proceed as soon as practicable to collect any checks or other collection items
at any time deposited hereunder. All such conditions shall be subject to Escrow
Agent’s usual collection practices or terms regarding items received by Escrow
Agent for deposit or collection. Escrow Agent shall not be required, or have any
duty to notify anyone of any payment or maturity under the terms of any
instrument deposited hereunder, nor to take any legal action to enforce payment
of any check, note or security deposited hereunder or to exercise any right or
privilege which may be afforded to a Holder of the Notes.

(i) The Escrow Agent may consult with legal counsel at the expense of the
Company as to any matter relating to this Escrow Agreement, and Escrow Agent
shall not incur any liability in acting in good faith in accordance with any
advice from such counsel.

(j) In the event of any dispute between or conflicting claims by or among the
Company, the Holders and/or any other person or entity with respect to any
Escrow Funds, the Escrow Agent shall be entitled, in its sole discretion, to
refuse to comply with any and all claims, demands or instructions with respect
to such Escrow Funds so long as such dispute or conflict shall continue, and the
Escrow Agent shall not be or become liable in any way to the Company or the
Holders for failure or refusal to comply with such conflicting claims, demands
or instructions. The Escrow Agent shall be entitled to refuse to act until, in
its sole discretion, either (i) such conflicting or adverse claims or demands
shall have been determined by a final order, judgment or decree of a court of
competent jurisdiction, which order, judgment or decree is not subject to
appeal, or settled by agreement between the conflicting parties as evidenced in
a writing satisfactory to Escrow Agent or (ii) Escrow Agent shall have received
security or an indemnity satisfactory to it sufficient to hold it harmless from
and against any and all Losses which it may incur by reason of so acting. Escrow
Agent may, in addition, elect, in its sole discretion, to commence an
interpleader action or seek other judicial relief or orders as it may deem, in
its sole discretion, necessary. The costs and expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with such proceeding shall
be paid by, and shall be deemed an obligation of the Company.

(k) Each of the Company and the Escrow Agent hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Escrow Agreement or
the transaction contemplated hereby.

10. Termination of Escrow. The escrow provided for in this Escrow Agreement
shall expire on the earlier of : (i) the date on which the Escrow Funds are
released to the Company and the Notes are released to the Holders in accordance
with Section 5 or (ii) the date on which the Escrow Funds are returned to the
Holders and the Notes are returned to the Company in accordance with Section 6.

11. Representations and Warranties by the Company. The Company hereby represents
and warrants that:

(i) The execution, delivery and performance by the Company of this Escrow
Agreement are within the Company’s corporate powers, have been duly authorized
by all necessary corporate action, and do not contravene, or constitute a
default under, any provision of applicable law or regulation or of the
Certificate of Incorporation of the Company, as amended, or of any material
agreement, judgment, injunction, order, decree or other instrument binding upon
the Company or result in the creation or imposition of any Lien on any assets of
the Company.

 

-6-



--------------------------------------------------------------------------------

(ii) This Escrow Agreement has been duly executed and delivered by the Company
and assuming the due authorization and valid execution and delivery of this
Agreement by the Escrow Agent, the Trustee and the Holders and enforceability of
this Escrow Agreement against the Escrow Agent, the Trustee and the Holders in
accordance with its terms, constitutes a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.

(iii) No litigation, investigation or proceeding of or before any arbitrator or
governmental authority is pending or, to the knowledge of the Company,
threatened by or against the Company with respect to this Escrow Agreement or
any of the transactions contemplated hereby.

12. Fees and Expenses. The Escrow Agent shall be entitled to compensation for
its services as stated in the fee schedule attached hereto as Exhibit C, which
compensation shall be paid by the Company. The fee agreed upon for the services
rendered hereunder is intended as full compensation for the Escrow Agent’s
services as contemplated by this Escrow Agreement; provided, however, that in
the event that the conditions for the disbursement of funds under this Escrow
Agreement are not fulfilled, or the Escrow Agent renders any material service
not contemplated in this Escrow Agreement or there is any assignment of interest
in the subject matter of this Escrow Agreement, or any material modification
hereof, then the Escrow Agent shall be reasonably compensated for such
extraordinary services and reimbursed for all costs and expenses related
thereto.

13. Indemnification of Escrow Agent: The Company hereby indemnifies and holds
harmless the Escrow Agent from and against, any and all loss, liability, cost,
damage and expense, including, without limitation, reasonable counsel fees,
which the Escrow Agent may suffer or incur by reason of any action, claim or
proceeding brought against the Escrow Agent arising out of or relating in any
way to this Escrow Agreement or any transaction to which this Escrow Agreement
relates unless such action, claim or proceeding is the result of the gross
negligence or willful misconduct of the Escrow Agent.

14. Refrain from Action. In the event that the Escrow Agent shall be uncertain
as to its duties or rights hereunder or shall receive instructions, claims or
demands from any party hereto which, in its opinion, conflict with any of the
provisions of this Escrow Agreement, it shall be entitled to refrain from taking
any action and its sole obligation shall be to keep safely all property held in
escrow until it shall be directed otherwise in writing by all of the other
parties hereto or by a final order or judgment of a court of competent
jurisdiction.

15. Acceptance of Appointment. The Bank of New York Trust Company, N.A. hereby
agrees to act as Escrow Agent under this Escrow Agreement. The Escrow Agent
shall have no duty to enforce any provision hereof requiring performance by any
other party hereunder.

16. Successor Escrow Agent. Any company into which the Escrow Agent may be
merged or converted or with which it may be consolidated or any company
resulting from any merger, conversion or consolidation to which it shall be a
party or any company to which the Escrow Agent may sell or transfer all or
substantially all of its escrow/custody business, provided such company shall be
eligible to serve as the Escrow Agent hereunder, shall be the successor
hereunder to the Escrow Agent without the execution or filing of any paper or
any further act.

 

-7-



--------------------------------------------------------------------------------

17. Counterparts. This Escrow Agreement may be executed in two or more
counterparts, all of which taken together shall constitute one instrument.

18. Resignation. The Escrow Agent may resign upon 30-days advance written notice
to the parties hereto. If a successor escrow agent is not appointed within the
30-day period following such notice, the Escrow Agent may petition any court of
competent jurisdiction to name a successor escrow agent. Upon receipt of the
identity of the successor Escrow Agent, Escrow Agent shall either deliver the
Escrow Funds then held hereunder to the successor Escrow Agent, less Escrow
Agent’s fees, costs and expenses or other obligations owed to Escrow Agent, or
hold such Escrow Funds (or any portion thereof), pending distribution, until all
such fees, costs and expenses or other obligations are paid. Upon delivery of
the Escrow Funds to successor Escrow Agent, Escrow Agent shall have no further
duties, responsibilities or obligations hereunder.

19. Governing Law.

(1) THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED UNDER THE LAWS OF THE
STATE OF NEW YORK, AND ANY DISPUTE ARISING OUT OF, CONNECTED WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THE COMPANY, ESCROW AGENT,
TRUSTEE AND THE HOLDERS OF NOTES IN CONNECTION WITH THIS AGREEMENT, AND WHETHER
ARISING IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE
WITH THE INTERNAL LAWS (AS OPPOSED TO THE CONFLICTS OF LAWS PROVISIONS) AND
DECISIONS OF THE STATE OF NEW YORK.

(2) THE COMPANY AGREES THAT TRUSTEE SHALL, IN ITS CAPACITY AS TRUSTEE OR IN THE
NAME AND ON BEHALF OF ANY HOLDER OF NOTES, HAVE THE RIGHT, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, TO PROCEED AGAINST THE COMPANY OR ITS PROPERTY IN A
COURT IN ANY LOCATION REASONABLY SELECTED IN GOOD FAITH (AND HAVING PERSONAL OR
IN REM JURISDICTION OVER THE COMPANY OR ITS PROPERTY, AS THE CASE MAY BE) TO
ENABLE TRUSTEE TO REALIZE ON SUCH PROPERTY, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER ENTERED IN FAVOR OF TRUSTEE. THE COMPANY AGREES THAT IT WILL NOT
ASSERT ANY COUNTERCLAIMS, SETOFFS OR CROSSCLAIMS IN ANY PROCEEDING BROUGHT BY
TRUSTEE TO REALIZE ON SUCH PROPERTY OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF TRUSTEE, EXCEPT FOR SUCH COUNTERCLAIMS, SETOFFS OR CROSSCLAIMS
WHICH, IF NOT ASSERTED IN ANY SUCH PROCEEDING, COULD NOT OTHERWISE BE BROUGHT OR
ASSERTED. THE COMPANY WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF
THE COURT IN WHICH TRUSTEE HAS COMMENCED A PROCEEDING DESCRIBED IN THIS
PARAGRAPH INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR
BASED ON THE GROUNDS OF FORUM NON CONVENIENS.

(3) THE COMPANY AGREES THAT NONE OF ESCROW AGENT, TRUSTEE OR ANY HOLDER OF NOTES
SHALL HAVE ANY LIABILITY TO THE COMPANY (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) FOR LOSSES SUFFERED BY THE COMPANY IN CONNECTION WITH, ARISING OUT
OF, OR IN ANY WAY RELATED TO, THE TRANSACTIONS CONTEMPLATED AND THE RELATIONSHIP
ESTABLISHED BY THIS AGREEMENT, OR ANY ACT, OMISSION OR EVENT OCCURRING IN
CONNECTION THEREWITH, UNLESS IT IS DETERMINED BY A FINAL AND NONAPPEALABLE
JUDGMENT OF A COURT THAT IS BINDING ON ESCROW AGENT, TRUSTEE OR SUCH HOLDER OF
NOTES, AS THE CASE MAY BE, THAT

 

-8-



--------------------------------------------------------------------------------

SUCH LOSSES WERE THE RESULT OF ACTS OR OMISSIONS ON THE PART OF ESCROW AGENT,
TRUSTEE OR SUCH HOLDER OF NOTES, AS THE CASE MAY BE, CONSTITUTING BAD FAITH,
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

20. Amendments. This Escrow Agreement may be amended to modified, and any of the
terms, covenants, representations, warranties, or conditions hereof may be
waived, only by a written instrument executed by the parties hereto, or in the
case of a waiver, by the party waiving compliance. Any waiver by any party of
any condition, or of the breach of any provision, term, covenant,
representation, or warranty contained in the Escrow Agreement, in any one or
more instances, shall not be deemed to be nor construed as further or continuing
waiver of any such conditions, or of the breach of any other provision, term,
covenant, representation, or warranty of this Escrow Agreement.

21. Assignability. This Escrow Agreement shall not be assigned by operation of
law or otherwise, except as otherwise specifically provided in writing by the
parties hereto; provided that the Company may assign its rights and obligations
hereunder to any of its subsidiaries, or affiliates or any successor in interest
to the business of the Company.

22. Section Headings. The section headings in this Escrow Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Escrow Agreement.

23. Severability. In the event that any part of this Escrow Agreement is
declared by any court or other judicial or administrative body to be null, void,
or unenforceable, said provision shall survive to the extent it is not so
declared, and all of the other provisions of this Escrow Agreement shall remain
in full force and effect.

24. Entire Agreement. This Escrow Agreement is intended as a complete statement
of the entire agreement and understanding between the Escrow Agent, the Company,
the Trustee and the Holders with respect to the subject matter hereof and
thereof and supersedes all prior statements, representations, discussions,
agreements, term sheets, draft agreements and undertakings, whether written or
oral, express or implied, of any and every nature with respect thereto.

25. Incorporation by Reference. In connection with its execution and acting
hereunder, the Trustee is entitled to all rights, privileges, protections,
immunities, benefits and indemnities provided to it under the Indenture.

[Signature page follows]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement on
the date and year first above written.

 

THE PROVIDENCE SERVICE CORPORATION

By:

 

 

Name:

 

Title:

 

THE BANK OF NEW YORK TRUST COMPANY, N.A.

as Escrow Agent

By:

 

 

Name:

 

Title:

 

THE BANK OF NEW YORK TRUST COMPANY, N.A.

as Trustee

By:

 

 

Name:

 

Title:

 

HOLDER

By:

 

 

Name:

 

Title:

 

HOLDER

By:

 

 

Name:

 

Title:

 

HOLDER

By:

 

 

Name:

 

Title:

 

 

-10-



--------------------------------------------------------------------------------

SCHEDULE I

HOLDERS

 

Holder Name and Address

   Principal Amount of Notes to be Purchased  

[Holder]

[Address]

   $ [         ],000,000.00

[Holder]

[Address]

     [         ],000,000.00

[Holder]

[Address]

     [         ],000,000.00

TOTAL

   $ [         ],000,000.00

 

-11-



--------------------------------------------------------------------------------

EXHIBIT A

THE PROVIDENCE SERVICE CORPORATION

OFFICERS’ CERTIFICATE

Pursuant to Section 5 of the Escrow Agreement dated November __, 2007, by and
among The Providence Service Corporation, a Delaware corporation (the
“Company”), The Bank of New York Trust Company, N.A., as escrow agent, The Bank
of New York Trust Company, N.A., as the trustee and the persons and entities
listed on Schedule of Holders attached thereto as Schedule I (the “Escrow
Agreement”), relating to the offering of up to $70 million aggregate principal
amount of the Company’s 6.5% Convertible Senior Subordinated Notes due 2014,
each of the undersigned, Fletcher Jay McCusker, Chairman of the Board and Chief
Executive Officer of the Company, and Michael N. Deitch, Chief Financial Officer
of the Company, hereby certify that they have been duly elected, qualified and
are acting in such capacity and that, as such, they are familiar with the facts
herein certified and are duly authorized to certify the same, and hereby further
certify that:

1. The Company and Seller have each performed, complied or received waivers of
each term, condition and covenant contained in the Acquisition Agreement (except
for Section 1.5) and related documents; and

2. Upon receipt of the Escrow Funds, the company will immediately pay to Seller,
by wire transfer of same day funds, such Escrow Funds and such other amounts as
required by the Acquisition Agreement necessary for the consummation of the
Acquisition.

Capitalized terms used, but not defined herein, shall have the meaning ascribed
to them in the Escrow Agreement.

[Signature Page to Follow]

 

A-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Officers’ Certificate as
of this      day of November, 2007.

 

By:

 

 

  Fletcher Jay McCusker   Chairman of the Board, Chief Executive Officer

By:

 

 

  Michael N. Deitch   Chief Financial Officer

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

Date:                     

The Bank of New York Trust Company, N.A., as Escrow Agent

700 S. Flower Street, Suite 500

Los Angeles, California 90017

Attention:

Re: Joint Written Instructions

Dear                     :

Reference is made to (i) the Escrow Agreement (the “Escrow Agreement”), dated as
of November __, 2007, by and among The Providence Service Corporation (the
“Company”), The Bank of New York Trust Company, N.A., as Escrow Agent (the
“Escrow Agent”), The Bank of New York Trust Company, N.A., as Trustee and the
persons and entities listed on the Schedule of Holders attached thereto as
Schedule I.

In accordance with Section 5 of the Escrow Agreement, each of the undersigned
hereby jointly instructs the Escrow Agent to release the Escrow Funds to the
Company.

 

THE PROVIDENCE SERVICE CORPORATION

By:

 

 

Name:

 

Title:

 

THE BANK OF NEW YORK TRUST COMPANY, N.A.

as Trustee

By:

 

 

Name:

 

Title:

 

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

 

LOGO [g2476924769_img002.jpg]    Fee Schedule

--------------------------------------------------------------------------------

Providence Service Corporation

Escrow Account

Fee Schedule

November 2, 2007

--------------------------------------------------------------------------------

Upon appointment of The Bank of New York Trust Company, N.A. (“BNY”) as Escrow
Agent, the client shall be responsible for the payment of the fees, expenses and
charges as set forth in this Fee Schedule.

GENERAL FEES

ACCEPTANCE FEE - Waived

This one time charge is payable at the time of the closing and includes the
review and execution of the agreement and all documents submitted in support
thereof and establishment of accounts.

ANNUAL ADMINISTRATIVE FEE

A fee of $2,000* will cover the duties and responsibilities related to account
administration and servicing, which may include maintenance of accounts on
various systems, custody and securities servicing, reporting, etc.

INVESTMENT COMPENSATION

With respect to investments in money market mutual funds for which BNY provides
shareholder services BNY (or its affiliates) may also receive and retain
additional fees from the mutual funds (or their affiliates) for shareholder
services as set forth in the Authorization and Direction to BNY to Invest Cash
Balances in Money Market Mutual Funds.

BNY will charge a $25.00 transaction fee for each purchase, sale, or redemption
of securities other than the aforementioned Money Market Mutual Funds.

DISBURSEMENT FEE (CHECK OR WIRE) PER TRANSACTION

A fee of $25.00 will be assessed for each disbursement.

COUNSEL FEES

If counsel is retained by BNY, a fee covering the fees and expenses of Counsel
for its services, including review of governing documents, communication with
members of the closing party (including representatives of the purchaser,
investment banker(s), attorney(s) and BNY), attendance at meetings and the
closing, and such other services as BNY may deem necessary. The Counsel fee will
be the actual amount of the fees and expenses charged by Counsel and is payable
at closing. Should closing not occur, you would still be responsible for payment
of Counsel fees and expenses.

MISCELLANEOUS FEES

The fees for performing extraordinary or other services not contemplated at the
time of the execution of the transaction or not specifically covered elsewhere
in this schedule will be commensurate with the service to be provided and will
be charged in BNY’s sole discretion. These extraordinary services may include,
but are not limited to: proxy dissemination/tabulation, customized reporting
and/or procedures, electronic account access, etc. Counsel, accountants, special
agents and others will be charged at the actual amount of fees and expenses
billed.

--------------------------------------------------------------------------------

* fee will increase to $3,500, should the deposit not be invested in a mutually
approved money market fund.



--------------------------------------------------------------------------------

LOGO [g2476924769_img002.jpg]    Fee Schedule

--------------------------------------------------------------------------------

 

OUT-OF-POCKET EXPENSES

Additional out-of-pocket expenses may include, but are not limited to,
telephone; facsimile; courier; copying; postage; supplies; expenses of foreign
depositaries; and expenses of BNY’s representative(s) and Counsel for attending
special meetings. Fees and expenses of BNY’s representatives and Counsel will be
charged at the actual amount of fees and expenses charged and all other expenses
will be charged at cost or in an amount equal to 5% of all expenses billed for
the year, in BNY’s discretion, and BNY may charge certain expenses at cost and
others on a percentage basis.

Terms and Disclosures

TERMS OF PROPOSAL

Final acceptance of the appointment as escrow agent under the escrow agreement
is subject to approval of authorized officers of BNY and full review and
execution of all documentation related hereto. Please note that if this
transaction does not close, you will be responsible for paying any expenses
incurred, including Counsel fees. We reserve the right to terminate this offer
if we do not enter into final written documents within three months from the
date this document is first transmitted to you. Fees may be subject to
adjustment during the life of the engagement.

MISCELLANEOUS

The terms of this Fee Schedule shall govern the matters set forth herein and
shall not be superseded or modified by the terms of the escrow agreement. This
Fee Schedule shall be governed by the laws of the State of New York without
reference to laws governing conflicts. BNY and the undersigned agree to
jurisdiction of the federal and state courts located in the City of New York,
State of New York

CUSTOMER NOTICE REQUIRED BY THE USA PATRIOT ACT

To help the US government fight the funding of terrorism and money laundering
activities, US Federal law requires all financial institutions to obtain,
verify, and record information that identifies each person (whether an
individual or organization) for which a relationship is established.

What this means to you: When you establish a relationship with BNY, we will ask
you to provide certain information (and documents) that will help us to identify
you. We will ask for your organization’s name, physical address, tax
identification or other government registration number and other information
that will help us to identify you. We may also ask for a Certificate of
Incorporation or similar document or other pertinent identifying documentation
for your type of organization.

We thank you for your assistance.

 

Accepted By:

       For BNY:   

Signature:

 

 

       

 

Date:

 

 

       

 

Name:

 

 

       

 

Title:

 

 

       

 

 

2